          Case 1:18-cv-14943-JBS-AMD Document 28 Filed 10/07/19 Page 1 of 1 PageID: 112




                                                 A Pennsylvania Professional Corporation
                                                         ATTORNEYS AT LAW
                                                        www.finemanlawfirm.com

PHILADELPHIA OFFICE                                                                                      NEW JERSEY OFFICE
Ten Penn Center                                            MONICA M. LITTMAN                                       20 Brace Road
1801 Market Street, Suite 1100                            Direct Dial: (215) 893-8749                                   Suite 350
Philadelphia, PA 19103-1628                          E-Mail: mlittman@finemanlawfirm.com                   Cherry Hill, NJ 08034
(215) 893-9300                                             Admitted in PA and NJ                                  (856) 795-1118
Fax: (215) 893-8719                                                                                          Fax: (856) 795-1110

Please Reply to Philadelphia Office


                                                            October 7, 2019
          Via ECF

          The Honorable Ann Marie Donio
          Magistrate Judge, U.S. District Court, D.N.J.
          Mitchell H. Cohen Bldg. & U.S. Courthouse
          4th & Cooper Streets
          Camden, NJ 08101

                     Re:         Keith Stackhouse, on behalf of himself and all others similarly situated v.
                                 Healthcare Revenue Recovery Group, LLC d/b/a ARS Account Resolution
                                 Services and John Does i-25
                                 U.S.D.C., D.N.J., No. 1:18-cv-14943-KSH-CLW
                                 Our File No. 3644/00001

          Dear Judge Donio:

                  I represent Defendant, Healthcare Revenue Recovery Group, LLC d/b/a ARS Account
          Resolution Services, in the above-matter. I am writing this letter with the consent of counsel for
          Plaintiff, Keith Stackhouse. On September 24, 2019, the parties finalized the settlement papers in
          this case. The settlement proceeds are due by October 24, 2019. Accordingly, in order to allow
          time for the funds to clear, the parties anticipate filing a Stipulation of Dismissal by November 15,
          2019. Please contact me if you have any questions.

                                                                           Respectfully,


                                                                           /s/ Monica M. Littman
                                                                           Monica M. Littman

          cc:        Joseph K. Jones, Esq. (via ECF)
                     Benjamin J. Wolf, Esq. (via ECF).




{01641028;v1}
